DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-6 are presented for examination on the merits.

Claim Rejections - 35 USC § 102 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar (US  2017/0106793).
As to claim 1, Kumar discloses in a vehicle lighting system with dynamic beam patterns includes having claimed
a.	A situation notification apparatus which is mounted in a transportation means to emit light such that the presence of the transportation means is notified to the periphery read on ¶ 0035, ( Referring to FIGS. 1-2, a front view and a rear view, respectively, of a vehicle 10 having an electronic adaptive drive beam (eADB) system 12 is illustrated. The eADB system 12 may be disposed within any exterior lighting assembly 14 on the vehicle 10, or may be an independent 
b.	the apparatus comprising: an image projection means configured to project an image onto the ground on the periphery of the transportation means read on ¶ 0041, (the controller 52 can analyze image data received from the camera 48 and direct the eADB system 12 to project a predefined beam pattern 102 (FIG. 8A) in a desired location. Alternatively, the eADB system 12 may illuminate an image on the ground 110 (FIG. 10A) proximate the vehicle 10 when the vehicle engine is in the off position and an incoming occupant is approaching the vehicle 10);
c.	a memory unit in which a plurality of images are stored; and a microcomputer controlling the image projection means and the memory unit such that at least one image among the plurality of images is projected onto the ground on the periphery of the transportation means read on ¶ 0037, (The DMD 38 is a micro-electromechanical device that may include an array of hundreds of thousands of tilting digital micromirrors 44, 46 or pixels that are configured to project or deflect light to create a desired predefined beam pattern 102. From each micromirror's transition or resting state, the micromirrors 44, 46 may be actively tilted, for example, to a positive or negative angle corresponding to an “on” state and an “off” state. It will be appreciated, however, that any selectively controlled multiple-reflecting element may be substituted).  



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Rodriguez Barros (US 2017/0210282).
As to claim 1, Kumar further discloses:
a.	situation notification apparatus, which is mounted in a transportation means to provide electronic sound, light, or electronic sound and light such that the presence of the transportation means is notified to the periphery read on ¶ 0035, (referring to FIGS. 1-2, a front view and a rear view, respectively, of a vehicle 10 having an electronic adaptive drive beam (eADB) system 12 is illustrated. The eADB system 12 may be disposed within any exterior lighting assembly 14 on the vehicle 10, or may be an independent assembly. Moreover, the eADB system 12 may include at least one projection assembly 16 therein);
b.	the apparatus comprising: an electronic horn generating the electronic sound on the periphery of the transportation means read on ¶ 0069, (The buttons are associated with a particular vehicle function, such as locking or unlocking the vehicle doors and/or trunk or hatch, 
c.	an image projection means configured to project an image onto the ground on the periphery of the transportation means read on ¶ 0041, (the controller 52 can analyze image data received from the camera 48 and direct the eADB system 12 to project a predefined beam pattern 102 (FIG. 8A) in a desired location. Alternatively, the eADB system 12 may illuminate an image on the ground 110 (FIG. 10A) proximate the vehicle 10 when the vehicle engine is in the off position and an incoming occupant is approaching the vehicle 10);
d.	a memory unit in which a plurality of images are stored; and a microcomputer controlling the image projection means and the memory unit such that at least one image among the plurality of images is projected onto the ground on the periphery of the transportation means or controlling the image projection means means read on ¶ 0037, (The DMD 38 is a micro-electromechanical device that may include an array of hundreds of thousands of tilting digital micromirrors 44, 46 or pixels that are configured to project or deflect light to create a desired predefined beam pattern 102. From each micromirror's transition or resting state, the micromirrors 44, 46 may be actively tilted, for example, to a positive or negative angle corresponding to an “on” state and an “off” state. It will be appreciated, however, that any selectively controlled multiple-reflecting element may be substituted).  Kumar does not explicitly disclose the memory unit, and the electronic horn such that at least one image and the electronic sound are output.  
However, Rodriguez Barros in multifunction assembly located in the side door of a motor vehicle with external laser emitter and external ultraviolet light teaches:

Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claim invention to incorporate the multifunctional assembly comprising a laser emitter for the door of a motor vehicle of Rodriguez Barros into Kumar in order to provide a line of laser light generated from the side mirror on the ground adjacent the vehicle is a way to generate a warning or a non-limiting complement to a warning or signal that is very useful in different situations and for different functions, capable of combining its function with devices of; signs, warnings, alarms, direction, tracking, radio frequencies, communication, emergency calls, shifters, open door devices, manoeuvers, to improve functions thereof as reciprocal complements, or to produce new security and comfort features
As to claim 3, Kumar further discloses:
a.	a transportation means comprising: a body of a transportation means; at least one situation notification apparatus mounted on the body of the transportation means; a lighting unit mounted in the body of the transportation means to emit light; and a control unit controlling a brightness of the lighting unit, in order to secure noticeability and visibility of an image when the situation notification apparatus is operated read on ¶ 0044, (since light conditions may also vary depending on the current time, date, and weather conditions, the controller 52 can additionally consider whether an adjustment to the eADB system 12 is needed.  For example, the light intensity in Florida. during a clear summer afternoon will generally be higher than the light intensity in Michigan during an overcast summer morning. Thus, by making this type of information known to the controller 52, the controller 52 can predict certain characteristics 
As to claim 4, Kumar further discloses:
a.	a sensor installed in all sides of the body to detect an object around the body, wherein the situation notification apparatus is configured so that a front situation notification apparatus that allows the image to be projected in front of the body and a rear situation notification apparatus that allows the image to be projected behind the body are installed at front and rear portions of the body, respectively; and the control unit tracks the object around the body through the sensor when image projection is performed by the front situation notification apparatus, and then operates the rear situation notification apparatus when the object is detected in the rear portion of the body read on ¶ 0040 and ¶ 0041, (the camera 48 can be mounted to any exterior portion of the vehicle 10 in which the eADB system 12 may be aimed. In one embodiment, the camera 48 and eADB system 12 are disposed on a front portion 26 (FIG. 1) of the vehicle 10 such that an image may be projected forwardly of the vehicle 10 based on vehicle characteristics that are sensed by the camera 48.  The vehicle 10 further includes a 
As to claim 5, Kumar further discloses:
a.	a body of a transportation means; at least one situation notification apparatus according claim 2 mounted on the body of the transportation means; a lighting unit mounted in the body of the transportation means to emit light; and a control unit controlling a brightness of the lighting unit, in order to secure noticeability and visibility of an image when the situation notification apparatus is operated read on ¶ 0044, (the light intensity in Florida. during a clear summer afternoon will generally be higher than the light intensity in Michigan during an overcast summer morning. Thus, by making this type of information known to the controller 52, the controller 52 can predict certain characteristics related to the light captured by the image sensor 50 of the camera 48 and adjust the image capture settings of the camera 48 and/or eADB system 12 accordingly. Per the previously given example, if a vehicle 10 is located in Florida, the controller 52 may choose to decrease the intensity of light emitted from the eADB system 12 whereas the controller 52 may choose to increase the intensity of light emitted from the eADB system 12 if the vehicle 10 is located in Michigan).  
As to claim 5, Kumar further discloses:
a.	a sensor installed in all sides of the body to detect an object around the body, wherein the situation notification apparatus is configured so that a front situation notification apparatus that allows the image to be projected in front of the body and a rear situation notification apparatus that allows the image to be projected behind the body are installed at front and rear portions of the body, respectively; and the control unit tracks the object around the body through the sensor 

Citation of pertinent Prior Arts
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
9.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689